
	
		II
		112th CONGRESS
		1st Session
		S. 1600
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Moran (for himself,
			 Mr. Blunt, and Mr. Barrasso) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To enhance the ability of community banks to foster
		  economic growth and serve their communities, boost small businesses, increase
		  individual savings, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Community Banks Serving Their Communities First
			 Act or the Communities First Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Targeted Regulatory Relief for Community
				Banks
					Sec. 101. Short form reports of condition for certain community
				banks.
					Sec. 102. Community bank exemption from annual management
				assessment of internal controls requirement of the Sarbanes-Oxley Act of
				2002.
					Sec. 103. Changes required to small bank holding company policy
				statement on assessment of financial and managerial factors.
					Sec. 104. Increase in shareholder
				registration threshold.
					Sec. 105. FSOC review of Bureau regulations.
					Sec. 106. Federal Reserve examination authority.
					TITLE II—Regulatory Relief for Community Banks and Their
				Customers
					Sec. 201. Escrow requirements.
					Sec. 202. Exception to annual privacy notice requirement under
				the Gramm-Leach-Bliley Act.
					Sec. 203. Agriculture loan guarantees.
					Sec. 204. Reimbursement for production of mandated
				records.
					Sec. 205. Loan amortization.
					Sec. 206. Loan appraisals.
					Sec. 207. Credit ratings.
					Sec. 208. Small business data collection exclusion.
					TITLE III—Tax Relief for Bank Depositors, Rural Banks,
				Municipalities, Banks Organized As Limited Liability Companies, and Young
				Savers
					Sec. 301. Reduced rate and deferral of income recognition on
				long-term certificates of deposit.
					Sec. 302. Exclusion for interest on loans secured by
				agricultural real property.
					Sec. 303. Update in cap on qualified small issue
				bonds.
					Sec. 304. Limited liability company tax treatment for
				FDIC-insured limited liability companies.
					Sec. 305. Young savers’ accounts.
					TITLE IV—Tax Relief for Community Banks and Holding
				Companies
					Sec. 401. Limited tax credit.
					Sec. 402. Qualifying investments in small bank
				issuers.
					Sec. 403. 5-year NOL carryback for certain banks.
					TITLE V—Small Business Subchapter S Reforms
					Sec. 501. Increasing shareholder limit for subchapter S to
				200.
					Sec. 502. Issuance of preferred stock permitted for subchapter
				S corporations.
					Sec. 503. IRA shareholders.
				
			ITargeted
			 Regulatory Relief for Community Banks
			101.Short form
			 reports of condition for certain community banks
				(a)In
			 generalSection 7(a) of the Federal Deposit Insurance Act (12
			 U.S.C. 1817(a)) is amended by adding at the end the following:
					
						(12)Short form
				reports of condition for community banks
							(A)In
				generalWith respect to reports of condition required under
				paragraph (3) for each calendar quarter, an insured depository institution
				described in subparagraphs (A), (B), (C), and (D) of section 10(d)(4) may
				submit a short form of any such report of condition in 2 nonsequential quarters
				of any calendar year.
							(B)Asset
				adjustmentsFor purposes of this paragraph—
								(i)section
				10(d)(4)(A) shall be applied by substituting $10,000,000,000 for
				$500,000,000; and
								(ii)section
				10(d)(4)(C) shall be applied by substituting $1,000,000,000 for
				$100,000,000.
								(C)Short form
				definedIn this paragraph, the term short form means
				a report of condition required under paragraph (3) that is in a format
				established by the appropriate Federal banking agency, after notice and
				opportunity for comment, that—
								(i)is
				significantly and materially less burdensome for the insured depository
				institution to prepare than the format of the report of condition otherwise
				required under paragraph (3); and
								(ii)provides
				sufficient material information for the appropriate Federal banking agency to
				assure the maintenance of the safe and sound condition of the depository
				institution and safe and sound
				practices.
								.
				(b)RegulationsAny
			 regulation required to carry out section 7(a)(12) of the Federal Deposit
			 Insurance Act, as added by subsection (a), shall be published in final form not
			 later than 6 months after the date of enactment of this Act.
				102.Community bank
			 exemption from annual management assessment of internal controls requirement of
			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
				
					(d)Community bank
				exemption
						(1)In
				generalThis section and the rules prescribed under this section
				shall not apply in any year to any insured depository institution which, as of
				the close of the preceding year, had total assets, as determined on a
				consolidated basis, of $1,000,000,000 or less.
						(2)Adjustment of
				amountThe Commission shall annually adjust the dollar amount in
				paragraph (1) by an amount equal to the percentage increase, for the most
				recent year, in total assets held by all depository institutions, as reported
				by the Federal Deposit Insurance
				Corporation.
						.
			103.Changes
			 required to small bank holding company policy statement on assessment of
			 financial and managerial factors
				(a)Small bank
			 holding company policy statement on assessment of financial and managerial
			 factors
					(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Board of Governors of the Federal Reserve System shall publish in
			 the Federal Register proposed revisions to appendix C to part 225 of title 12,
			 Code of Federal Regulations (commonly referred to as the Small Bank
			 Holding Company Policy Statement on Assessment of Financial and Managerial
			 Factors) that provide that the requirements of such appendix C shall
			 apply to a bank holding company that has pro forma consolidated assets of less
			 than $1,000,000,000.
					(2)Adjustment of
			 amountThe Board of Governors of the Federal Reserve System shall
			 annually adjust the dollar amount referred to in paragraph (1) in the Small
			 Bank Holding Company Policy Statement on Assessment of Financial and Managerial
			 Factors—the maximum dollar amount of pro forma consolidated assets required to
			 qualify as a small bank holding company under appendix C to part 225 of title
			 12, Code of Federal Regulations, by an amount equal to the percentage increase,
			 for the most recent year, in total assets held by all insured depository
			 institutions, as determined by the Board.
					(b)Increase in
			 debt-to-Equity ratio of small bank holding companyBefore the end
			 of the 6-month period beginning on the date of enactment of this Act, the Board
			 of Governors of the Federal Reserve System shall publish in the Federal
			 Register proposed revisions to appendix C to part 225 of title 12, Code of
			 Federal Regulations (commonly referred to as the Small Bank Holding
			 Company Policy Statement on Assessment of Financial and Managerial
			 Factors) to increase the debt-to-equity ratio allowable for a small
			 bank holding company in order to remain eligible to pay a corporate dividend
			 and to remain eligible for expedited processing procedures under part 225 of
			 title 12, Code of Federal Regulations (commonly referred to as
			 Regulation Y) from 1:1 to 3:1.
				104.Increase in
			 shareholder registration threshold
				(a)RegistrationSection 12(g) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(g)) is amended—
					(1)in paragraph (1),
			 by striking subparagraphs (A) and (B) and inserting the following:
						
							(A)in the case of an issuer that is a
				bank or a bank holding company, as that term is defined in section 2 of the
				Bank Holding Company Act of 1956 (12 U.S.C. 1841), within 120 days after the
				last day of its first fiscal year on which the issuer has a class of equity
				security (other than an exempted security) held of record by 2,000 persons or
				more; and
							(B)in the case of an issuer that is not a
				bank or bank holding company, not later than 120 days after the last day of its
				first fiscal year on which the issuer has a class of equity securities (other
				than an exempted security) held of record by 500 persons or
				more,
							;
				and
					(2)in paragraph (4),
			 by striking three hundred and inserting 300 persons, or,
			 in the case of a bank or a bank holding company, as that term is defined in
			 section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
			 1700.
					(b)SuspensionSection
			 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in
			 the third sentence, by striking three hundred and inserting
			 300 persons, or, in the case of bank or a bank holding company, as that
			 term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841), 1700.
				105.FSOC review of
			 Bureau regulationsSection
			 1023(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513(a)) is
			 amended by striking would put the safety and soundness of the United
			 States banking system or the stability of the financial system of the United
			 States at risk. and inserting the following: is inconsistent
			 with the safe and sound operation of United States financial
			 institutions..
			106.Federal Reserve
			 examination authoritySection
			 1012(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5492(c)) is
			 amended—
				(1)by striking
			 paragraph (1); and
				(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
				IIRegulatory Relief
			 for Community Banks and Their Customers
			201.Escrow
			 requirements
				(a)In
			 generalSection 129D(c) of
			 the Truth in Lending Act (15 U.S.C. 1639d(c)), as added by section 1461 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203;
			 124 Stat. 2178) is amended—
					(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraph (A), (B), (C), and (D),
			 respectively, and moving the margins 2 ems to the right;
					(2)by striking
			 The Bureau and inserting the following:
						
							(1)In
				generalThe
				Bureau
							;
				and
					(3)by adding at the
			 end the following:
						
							(2)Treatment of
				loans held by smaller institutionsThe Bureau shall, by
				regulation, exempt from the requirements of subsection (a) any loan secured by
				a first lien on the principal dwelling of a consumer, if such loan is held by
				an insured depository institution having assets of $10,000,000,000 or
				less.
							.
					202.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the
			 following:
				
					(f)Exception to
				annual notice requirementA financial institution shall not be
				required to provide an annual disclosure under this section until such time as
				the financial institution—
						(1)fails to provide
				nonpublic personal information in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section
				504(b);
						(2)shares information
				with affiliates described in section 603(d)(2)(A) of the Fair Credit Reporting
				Act; or
						(3)changes its
				policies and practices with regard to disclosing nonpublic personal information
				from the policies and practices that were disclosed in the most recent
				disclosure sent to consumers in accordance with this subsection.
						(g)Exception to
				notice requirementA financial institution shall not be required
				to provide any disclosure under this section if—
						(1)the financial
				institution is licensed by a State and is subject to existing regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State, the District of
				Columbia, or any territory of the United States; or
						(2)the financial
				institution is licensed by a State and becomes subject to future regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State, the District of
				Columbia, or any territory of the United
				States.
						.
			203.Agriculture
			 loan guarantees
				(a)FeesSection 310B(g)(5) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(g)(5)) is amended by inserting before
			 the period the following: , except that for a loan in an amount of less
			 than $5,000,000, the Secretary may assess a 1-time fee of 1 percent or less of
			 the guaranteed principal portion of the loan.
				(b)Guarantee
			 amountsSection 364 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2006f) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (3)—
							(i)by
			 striking may and inserting shall; and
							(ii)by
			 striking standards that are not less stringent than; and
							(B)in paragraph (4),
			 by inserting before the period the following: , except that the
			 Secretary may guarantee not more than 90 percent of a loan made by a certified
			 lender if such loan is in an amount of less than $5,000,000; and
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (B), by striking and at the end;
							(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(D)in the absence of
				a demand for or experience with guaranteed loans made under a rural development
				program, proven experience in making small business
				loans.
									;
				and
							(B)in paragraph (5)(A), by inserting before
			 the semicolon the following: , except that the Secretary may guarantee
			 not more than 90 percent of a loan made by a certified lender if such loan is
			 in an amount of less than $5,000,000.
						204.Reimbursement
			 for production of mandated records
				(a)Corporate
			 recordsSection 1101(4) of the Right to Financial Privacy Act of
			 1978 (12 U.S.C. 3401(4)) is amended by inserting before the semicolon the
			 following: , except that, for purposes of section 1115, such term
			 includes any person.
				(b)Clarification of
			 scopeSection 1115 of the Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3415) is amended by adding at the end the following new
			 subsection:
					
						(c)Clarification of
				scopeNotwithstanding subsection (a), the fee for reimbursement
				described under such subsection shall by paid by a Government authority for all
				records required to be assembled or provided for any Federal law enforcement or
				investigative purpose outside of the regular examination process by any
				financial institution with total assets of $1,000,000,000 or
				less.
						.
				205.Report on loan
			 loss amortization
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Federal Deposit Insurance Corporation (hereafter in this title
			 referred to as the Corporation) shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives, a report containing an
			 analysis of the costs and benefits of allowing an insured depository
			 institution having less than $10,000,000,000 in assets the ability to amortize
			 any loan loss or write-down (resulting from FASB Statement 114 or 144) over a
			 10-year period.
				(b)FDIC
			 AuthorityIf the Corporation concludes that the costs of an
			 approach described in subsection (a) outweigh the benefits thereof, the
			 Corporation shall also include in its report to Congress under subsection (a)
			 any recommended alternatives to a 10-year loan loss amortization which could
			 provide relief for insured depository institutions having less than
			 $10,000,000,000 in assets.
				(c)ConsultationIn
			 preparing the report required by this section, the Corporation shall consult
			 with the other prudential banking supervisors.
				206.Report on loan
			 appraisals
				(a) In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Corporation shall submit to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives, a report containing the feasibility, costs, and
			 benefits of allowing an insured depository institution having less than
			 $10,000,000,000 in assets to use a 5-year average of the appraised value of any
			 real estate securing a loan held by the institution, for purposes determining
			 capital levels.
				(b)ConsultationIn
			 preparing the report required by this section, the Corporation shall consult
			 with the other prudential banking supervisors.
				207.Credit
			 ratingsSection 939A(b) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78o–7
			 note) is amended—
				(1)by striking to remove and
			 all that follows through the first period and inserting the following:
			 to specify appropriate levels of due diligence for regulated entities to
			 use for purposes of evaluating the creditworthiness of the obligor or assets
			 underlying a rated security or instrument based on the characteristics of such
			 obligor or assets.; and
				(2)in the second sentence—
					(A)by striking credit-worthiness for
			 use and inserting due diligence for use; and
					(B)by striking such standards
			 and inserting such evaluations.
					208.Small business
			 data collection exclusionSection 704B(h)(1) of the Equal Credit
			 Opportunity Act (15 U.S.C. 1691c–2(h)(1)) is amended by inserting before the
			 period the following: and that has assets of more than
			 $1,000,000,000.
			IIITax
			 Relief for Bank Depositors, Rural Banks, Municipalities, Banks Organized As
			 Limited Liability Companies, and Young Savers
			301.Reduced rate
			 and deferral of income recognition on long-term certificates of
			 deposit
				(a)Deferral of
			 income recognitionSection 451 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
					
						(j)Certificates of
				deposits held by cash basis individualsIn the case of an
				individual on the cash receipts and disbursements method of accounting who
				holds a nonnegotiable certificate of deposit, interest income which is not made
				available for withdrawal before maturity of the certificate without penalty
				shall not be includible in gross income before the certificate is redeemed or
				matures.
						.
				(b)Interest Income
			 on Long-Term Certificates of DepositSubparagraph (A) of section 1(h)(11) of
			 such Code is amended by striking increased by qualified dividend
			 income and inserting the
			 following:
					
						increased
			 by—(i)qualified dividend
				income, and
						(ii)interest income
				on any nonnegotiable certificate of deposit—
							(I)with a fixed
				maturity date which is 1 year or more from the date of issue, and
							(II)the interest on
				which is not made available for withdrawal before maturity without
				penalty.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
				302.Exclusion for
			 interest on loans secured by agricultural real property
				(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
					
						139E.Interest on
				loans secured by agricultural real property
							(a)ExclusionGross
				income shall not include interest received by a qualified lender on any
				qualified real estate loan.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified
				lenderThe term qualified lender means any bank or
				savings association the deposits of which are insured under the Federal Deposit
				Insurance Act (12 U.S.C. 1811 et seq.).
								(2)Qualified real
				estate loanThe term qualified real estate loan
				means any loan secured by agricultural real estate or by a leasehold mortgage
				(with a status as a lien) on agricultural real estate. For purposes of the
				preceding sentence, the determination of whether property securing such loan is
				agricultural real estate shall be made as of the time the interest income on
				such loan is accrued.
								(3)Agricultural
				real estateThe term agricultural real estate
				means—
									(A)real property used
				for the production of 1 or more agricultural products, and
									(B)any single family
				residence—
										(i)which is the
				principal residence (within the meaning of section 121) of its occupant,
										(ii)which is located
				in a rural area (as determined by the Secretary of Agriculture), which is not
				within a Metropolitan Statistical Area (as defined by the Office of Management
				and Budget) and which has a population (determined on the basis of the most
				recent decennial census for which data are available) of 2,500 or less,
				and
										(iii)which is
				purchased or improved with the proceeds of the qualified real estate
				loan.
										(c)Coordination
				with section 265Qualified real estate loans shall be treated as
				obligations described in section 265(a)(2) the interest on which is wholly
				exempt from the taxes imposed by this
				subtitle.
							.
				(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
					
						
							Sec. 139E. Interest on loans secured by
				agricultural real
				property.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
				303.Update in cap
			 on qualified small issue bonds
				(a)In
			 generalClause (i) of section 144(a)(4)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $10,000,000 and
			 inserting $30,000,000.
				(b)Adjustment of
			 cap for inflationSubsection (a) of section 144 of such Code is
			 amended by redesignating paragraph (12) as paragraph (13) and by inserting
			 after paragraph (11) the following new paragraph:
					
						(12)Inflation
				adjustmentIn the case of any issue issued during a calendar year
				after 2011, the $30,000,000 amount contained in paragraph (4)(A)(i) shall be
				increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
							Any
				increase under the preceding sentence which is not a multiple of $100,000 shall
				be rounded to the next lowest multiple of
				$100,000..
				(c)Conforming
			 amendmentThe heading of paragraph (4) of section 144(a) of such
			 Code is amended by striking $10,000,000 limit and inserting
			 Increased
			 limitation.
				(d)Effective
			 dateThe amendments made by this section shall apply to—
					(1)obligations issued
			 after the date of enactment of this Act, and
					(2)capital
			 expenditures made after such date with respect to obligations issued on or
			 before such date.
					304.Limited
			 liability company tax treatment for FDIC-insured limited liability
			 companies
				(a)In
			 generalParagraph (2) of section 7701(a) of the Internal Revenue
			 Code of 1986 (defining partnership and partner) is amended to read as
			 follows:
					
						(2)Partner and
				partnership
							(A)In
				generalThe term partnership includes a syndicate,
				group, pool, joint venture, or other unincorporated organization, through or by
				means of which any business, financial operation, or venture is carried on, and
				which is not, within the meaning of this title, a trust or estate or a
				corporation; and the term partner includes a member in such a
				syndicate, group, pool, joint venture, or organization.
							(B)Election by
				certain banks to be taxed as partnerships
								(i)In
				generalAn eligible corporation may elect to be treated as a
				partnership for purposes of this title.
								(ii)Tax
				treatmentIn the case of an eligible corporation making an
				election under clause (i)—
									(I)no gain or loss
				shall be recognized to the corporation or the shareholders by reason of an
				election under clause (i), and
									(II)section 1374
				shall apply to the entity after such election.
									(iii)Eligible
				corporationThe term eligible corporation means any
				entity described in clause (iv) if—
									(I)such entity would
				(but for this subparagraph) be treated as a C corporation for purposes of this
				title, and
									(II)the gross assets
				of such entity (determined under the rules of section 1202(d)) are
				$10,000,000,000 or less.
									(iv)Entities
				describedThe entities described in this clause are the
				following:
									(I)Any bank (as
				defined in section 581).
									(II)Any bank holding
				company (as defined in section 2(a) of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841(a))).
									(III)Any savings
				association (as defined in section 3(b) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813)).
									(IV)Any savings and
				loan holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
									.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
				305.Young savers’
			 accounts
				(a)In
			 generalSection 408A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(g)Special rules
				for Roth IRAs for children
							(1)General
				ruleIn the case of a Roth IRA maintained for the benefit of an
				individual who has not attained age 26 before the close of the taxable year,
				the limitation on contributions under paragraph (2) shall apply in lieu of
				paragraphs (2) and (3) of subsection (c).
							(2)Limitation on
				contributionsThe aggregate
				amount of contributions for any taxable year to all Roth IRAs maintained for
				the benefit of an individual described in paragraph (1) with respect to such
				taxable year shall not exceed the maximum amount allowable as a deduction under
				subsection (b)(1) of section 219 for such taxable year (computed without regard
				to subsections (b)(1)(B), (d)(1), and (g) of such
				section).
							.
				(b)Enforcement of
			 contribution limitsParagraphs (1)(B) and (2)(B) of section
			 4973(f) of such Code are each amended by striking and (c)(3) and
			 inserting , (c)(3), and (g)(2).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IVTax
			 Relief for Community Banks and Holding Companies
			401.Limited tax
			 credit
				(a)C
			 corporationsSection 11 of the Internal Revenue Code of 1986
			 (relating to tax imposed) is amended by adding at the end the following new
			 subsection:
					
						(e)Reduction of tax
				on community banks
							(1)In
				generalIn the case of a C corporation which is a community bank,
				the aggregate tax imposed by this section, section 55, and section 1201 shall
				be 80 percent of the aggregate tax which would (but for this subsection) be
				imposed by such sections.
							(2)Maximum
				reductionThe reduction in tax by reason of this subsection shall
				not exceed $250,000. Corporations treated as 1 corporation under section
				1202(d)(3) shall be so treated under this subsection, and the limitation under
				the preceding sentence shall be allocated among such corporations in such
				manner as the Secretary shall prescribe.
							(3)Increased
				benefit for banks operating in distressed areas, etc
								(A)In
				generalIn the case of a bank operating in an area referred to in
				subparagraph (B)—
									(i)paragraph (1)
				shall be applied by substituting 50 percent for 80
				percent, and
									(ii)paragraph (2)
				shall be applied by substituting $500,000 for
				$250,000.
									(B)Areas
				describedThe areas referred to in this subparagraph are—
									(i)empowerment zones
				and enterprise communities designated under section 1391,
									(ii)renewal
				communities designated under section 1400E,
									(iii)low-income
				communities (as defined in section 45D(e)), and
									(iv)distressed
				communities (within the meaning of section 233 of the Bank Enterprise Act of
				1991 (12 U.S.C. 1834a(b))).
									(4)Community
				bankFor purposes of this section, the term community
				bank means any of the following entities the gross assets of which
				(determined under the rules of section 1202(d)) are $10,000,000,000 or
				less:
								(A)Any bank (as
				defined in section 581).
								(B)Any bank holding
				company (as defined in section 2(a) of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841(a))).
								(C)Any savings
				association (as defined in section 3(b) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813)).
								(D)Any savings and
				loan holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
								.
				(b)S
			 corporationsSubsection (a) of section 1366 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(3)Reduction of tax
				on community banks
							(A)In
				generalIn the case of an S corporation which is a community bank
				(as defined in section 11(e)(4)), the net amount required to be taken into
				account by shareholders (without regard to this paragraph) shall be reduced by
				the lesser of—
								(i)20
				percent of such net amount, or
								(ii)$1,250,000.
								(B)Increased
				benefit for banks operating in distressed areas, etcIn the case
				of a bank operating in an area referred to in section 11(e)(3)(B)—
								(i)subparagraph
				(A)(i) shall be applied by substituting 50 percent for 20
				percent, and
								(ii)subparagraph
				(A)(ii) shall be applied by substituting $2,500,000 for
				$1,250,000.
								.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
				402.Qualifying
			 investments in small bank issuers
				(a)GenerallyThe
			 principles of Internal Revenue Service Notice 2010–2 shall apply to any
			 qualifying investment by any person in a small bank issuer in the same manner
			 as if such investment had been made by the Treasury Department pursuant to any
			 of the Programs (as defined in Notice 2010–2).
				(b)DefinitionsFor
			 purposes of this section:
					(1)The term
			 qualifying investment means any investment in the equity of a
			 small bank issuer that otherwise would have constituted an ownership change
			 under section 382(g) of the Internal Revenue Code of 1986 (relating to
			 limitations on net operating loss carry forward and certain built-in losses
			 following an ownership change).
					(2)The term
			 small bank issuer means any insured depository institution as
			 defined in section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c)(2)) which—
						(A)was required under
			 a Prompt Corrective Action order issued pursuant to section 38 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1831o), or a formal or informal enforcement
			 order, to raise capital as a result of an examination that took place during
			 calendar years 2008 through 2012 by the Board of Governors of the Federal
			 Reserve System, the Office of the Comptroller of the Currency, the Office of
			 Thrift Supervision, or the Federal Deposit Insurance Corporation, and
						(B)at the time of the
			 order referred to in subparagraph (A), had total consolidated assets of
			 $10,000,000,000 or less.
						403.5-year NOL
			 carryback for certain banks
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)Carryback for
				2010 and 2011 net operating losses of certain banks
							(i)In
				generalIn the case of an applicable 2010 or 2011 net operating
				loss of a specified bank with respect to which the taxpayer has elected the
				application of this subparagraph—
								(I)subparagraph
				(A)(i) shall be applied by substituting any whole number elected by the
				taxpayer which is more than 2 and less than 6 for 2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting the whole number which is one less
				than the whole number substituted under subclause (I) for 2,
				and
								(III)subparagraph (F)
				shall not apply.
								(ii)Applicable 2010
				or 2011 net operating lossFor purposes of this subparagraph, the
				term applicable 2010 or 2011 net operating loss means—
								(I)the specified
				bank’s net operating loss for any taxable year ending in 2010 or 2011,
				or
								(II)if the specified
				bank elects to have this subclause apply in lieu of subclause (I), the
				specified bank’s net operating loss for any taxable year beginning in 2010 or
				2011.
								(iii)Specified
				bankFor purposes of this subparagraph, the term specified
				bank means a community bank (as defined in section 11(e)(4)) and any
				entity which would be a community bank (as so defined) if section 11(e)(4) were
				applied by substituting $15,000,000,000 for
				$10,000,000,000.
							(iv)ElectionAny
				election under this subparagraph shall be made in such manner as may be
				prescribed by the Secretary, and shall be made by the due date (including
				extension of time) for filing the taxpayer’s return for the taxable year of the
				net operating loss. Any such election, once made, shall be
				irrevocable.
							.
				(b)Anti-Abuse
			 rulesThe Secretary of the Treasury, or the designee thereof,
			 shall prescribe such rules as are necessary to prevent the abuse of the
			 purposes of the amendments made by this section, including anti-stuffing rules,
			 antichurning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to net operating losses arising in taxable years
			 ending after December 31, 2009.
				VSmall
			 Business Subchapter S Reforms
			501.Increasing
			 shareholder limit for subchapter S to 200
				(a)In
			 generalSubparagraph (A) of section 1361(b)(1) of the Internal
			 Revenue Code of 1986, is amended by striking 100 and inserting
			 200.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				502.Issuance of
			 preferred stock permitted for subchapter S corporations
				(a)In
			 generalSection 1361 (defining S corporation) is amended by
			 adding at the end the following new subsection:
					
						(h)Treatment of
				qualified preferred stock
							(1)In
				generalFor purposes of this subchapter—
								(A)qualified
				preferred stock shall not be treated as a second class of stock, and
								(B)no person shall be
				treated as a shareholder of the corporation by reason of holding qualified
				preferred stock.
								(2)Qualified
				preferred stock definedFor purposes of this subsection, the term
				qualified preferred stock means stock which meets the requirements
				of subparagraphs (A), (B), and (C) of section 1504(a)(4). Stock shall not fail
				to be treated as qualified preferred stock merely because it is convertible
				into other stock.
							(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualified preferred stock shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 1361(b) is amended by inserting , except as provided in
			 subsection (f), before which does not.
					(2)Subsection (a) of
			 section 1366 is amended by adding at the end the following new
			 paragraph:
						
							(3)Allocation with
				respect to qualified preferred stockThe holders of qualified
				preferred stock (as defined in section 1361(h)) shall not, with respect to such
				stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)So much of clause
			 (ii) of section 354(a)(2)(C) as precedes subclause (II) is amended to read as
			 follows:
						
							(ii)Recapitalization
				of family-owned corporations and s corporations
								(I)In
				generalClause (i) shall not apply in the case of a
				recapitalization under section 368(a)(I)(E) of a family-owned corporation or an
				S
				corporation.
								.
					(4)Subsection (a) of
			 section 1373 is amended by striking and at the end of paragraph
			 (1), by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(3)no amount of an
				expense deductible under this subchapter by reason of section 1361(h)(3) shall
				be apportioned or allocated to the income referred to in such
				section.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				503.IRA
			 shareholdersClause (vi) of
			 section 1361(c)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 striking as of the date of enactment of this clause.
			
